Title: From George Washington to Major Christopher French, 8 August 1776
From: Washington, George
To: French, Christopher

 

Sir
Head Quarters New York Augt 8th 1776

I was unwilling to determine hastily upon your Claim of a Release founded upon your Parole & therefore delayed the Acknowledgment of your Favour of the 22d July untill I should fully inform myself. I had accordingly wrote you Yesterday that I was so unhappy as to differ from you in the Construction you had put upon it, But as there was Reason to beleive a General Exchange of Prisoners might soon take place I should chearfully facilitate your Return to your Friends.
Last night I received your favour of the 5th August waving your Claim of a Release which makes any farther Discussion of that Matter unne[ce]ssary—Your other Perposal of being Exchanged for Major Meigs or Colo. Allen will meet with no Objection from me. Should you write to Genl Howe on the Subject the Letter shall be chearfully [forwarded] & his Answer returned.
Should any difficulty arise in the Exchange I am doubtful, how far I should be authorized without Consulting the Congress to grant you an Indulgence similar to that of Major Meigs, which I have been informed was allowed in Consequence of his saving the Life of a British Officer either nearly connected with or much esteemed by General Carlton.
However you may assure yourself Sir, that both Duty & Inclination lead me to releive the unfortunate & that I agree with you, that your Long & early Captivity gives you a very Just Claim to Special Notice, & I shall be happy in furthering your Wishes as far as my Station will admit. I am Sir Your Most Obt & very Hum⟨ble⟩ Servant.
